 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     JOHN HUMES,                                         No. 2:18-cv-1786
12                          Petitioner,                    ORDER TO SHOW CAUSE
13                v.
14     BEULER,
15                          Respondent.
16

17           Petitioner filed his petition for a writ of habeas corpus on June 21, 2018. ECF No. 1. On

18   July3, 2018 this court issued an Order that dismissed the petition with leave to amend, and

19   provided petitioner both with instructions for filing an amended complaint, a form petition used in

20   this court for his use or guidance in amending, and an application for in forma pauperis status.

21   Almost four months have elapsed since that order was issued and petitioner has taken neither of

22   the actions directed therein.

23           In light of the foregoing IT IS HEREBY ORDERED that:

24           1.        Within thirty (30) days of the entry of this Order petitioner shall show cause why

25   this matter should not be dismissed for failure to prosecute and/or to follow a court order pursuant

26   to Federal Rule of Civil Procedure 41(b).

27           2.        Petitioner is warned that a failure to respond to this Order timely shall result in an

28   immediate recommendation that the district court enter an Order dismissing the petition with
                                                           1
 1   prejudice for failure to prosecute and/or to obey an order of the court.
 2           3.      The Clerk of the Court shall randomly assign a district court judge to this matter.
 3           IT IS SO ORDERED.
 4   Dated: November 5, 2018
 5                                                  /s/ Gregory G. Hollows
                                            UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
